Citation Nr: 0024755	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-23 158	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder from April 4, 1992, to July 29, 
1997.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder from November 1, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1966 to December 1971; the veteran's Form DD 214 also 
shows one year of other active service.

2.  On April 29, 1999, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In this case, the substantive appeal was filed by the 
veteran's representative.  Thus, the April 1999 letter from 
the veteran's representative is sufficient to serve as a 
withdrawal of the veteran's appeal, despite the RO's 
statements to the contrary.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.

ORDER

The appeal is dismissed.




		
SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



